9. EU and PNR data (vote)
- Before the vote:
President-in-Office of the Council. - (FR) Madam President, Mr Vice-President of the European Commission, group chairmen, ladies and gentlemen, first of all it is not without emotion that I address you at voting time.
I am delighted that the French Presidency has been given the opportunity to speak to the House on European PNR. This project raises a great many questions, fears and expectations, which all deserve close consideration.
It involves a large number of public and private agencies and it is the internal security of the European Union, its notion of fundamental freedoms and rights and even, from certain points of view, its international policy which are at stake.
That is why this programme needs a methodical, concerted and progressive approach.
We have had open, well-argued debates on specific and concrete questions over the last six months. We have heard from companies in the air travel sector, the services in charge of security in the Member States and the EU Anti-Terrorism Coordinator. We have worked with complete transparency with the data protection authorities and, I must say, the contribution by the European Data Protection Supervisor was extremely helpful.
The French Presidency obtained the opinion of the Agency for Fundamental Rights and this initiative was a first.
In the same spirit of openness, the Council communicated its wish to associate very closely with this House, regardless of the legal basis or institutional framework actually in force. That is why we proposed to this House that views should be exchanged as frequently as possible on this programme. Your rapporteur also received detailed information informally at each step of the work carried out over the last six months.
Next week the Presidency will present a written progress report to the Justice and Internal Affairs Council for approval. I promise the House that this summary document will be sent to you.
The discussion between us needs to be able to cover all the important issues raised by this programme. They are of three orders.
The first is that this instrument is an indispensable tool, as evidenced for example from its use in the fight against drugs. In France, the data programme is responsible for 60% to 80% of drugs intercepted at airports. One and a half tonnes of drugs a year is hardly anecdotal and what is valuable in the fight against drugs is equally valuable in the fight against terrorism. For the EU Anti-Terrorism Coordinator, who works in close contact with the services in charge in the Member States, the data from this programme are undeniably useful, mainly by reason of the particular vulnerability of terrorists at border crossings.
The second important issue is that we obviously require a set of principles to protect rights and freedoms which will need to be respected throughout Europe whenever data are used. These data are collected and processed today using very different methods, which is unsatisfactory within the framework of the European Union. We need harmonised standards and whatever is useless or disproportionate must of course be discarded or sanctioned.
Finally, the third important issue is of an international order. There is an interest in developing a global policy, in having an alternative model to the American model and Europe must be in a position to promote this model at international level.
The European Union has the authority to intervene in the concerted global effort in order to influence the way in which these data and programmes are used and regulated. It is a question of influence; it is also a question of respect for our values. Our airlines and our fellow citizens are asking us to do this in order to limit the constraints caused by overly diversified national requirements.
That, Madam President, committee chairmen, ladies and gentlemen, is what we need to reflect on together.
(Applause)
Madam President, I will be very brief. I thank the Council for its statement. I would like to say that - on behalf of the shadows of the other groups as well - I think the European Parliament is a serious partner, fully available to give input in this process. However, we will only issue a formal position once there are full, satisfactory and detailed answers to all the concerns and objections that were raised on several occasions by the European Parliament, the European Data Protection Supervisor, the national data protection authorities, the fundamental rights agencies and the airlines, because I think they are entitled to a real answer.
Council has often pledged its commitment to the reforms of the Lisbon Treaty. I would ask the Council, in the absence of those reforms, to act in the spirit of the Lisbon Treaty and to follow the recommendations of this House or to explain - not so much to the European Parliament but to the European citizens.
Eight years after Nice, decision-making on these issues in the area of police and justice cooperation unfortunately still takes place behind closed doors, not subject to any meaningful democratic scrutiny. Therefore I wish that the Member States would show the same determination, courage and resolve to democratic reforms as they did in the financial crisis.
Finally, I appeal to my colleagues to endorse this resolution and give a very clear political signal to the Council.
(Applause)
(FR) Madam President, as Minister Jouyet is to leave us, I think that Parliament should thank him. He has been one of the most assiduous ministers we have known. I wish him good luck.
(Loud applause)
Thank you very much, Mr Cohn-Bendit. Such good humour today!